Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Moyer-Henry on 3/16/21.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1.  In an improved firearm employing a magazine for supplying the firearm with ammunition when the magazine is fully inserted therein, the magazine having a keeper thereon, the firearm being of a type including: 
a receiver including a magazine well, the magazine well defining a cavity into which the magazine may be inserted and from which the magazine may be removed; and 
a magazine catch attached to the receiver and protruding into the cavity of the magazine well for engaging the magazine when the magazine is in the magazine well to ; andthe magazine catch disengaging from the magazine to allow for removing the magazine from the magazine well, 
the magazine catch including 
a primary latch, a spring coupled to the magazine catch for urging the primary latch into the magazine well, and 
a magazine release button mechanically coupled to the primary latch, the magazine release button, when depressed, overcomes the spring and retracts the primary latch from the magazine well, 
the spring urging the primary latch into the keeper on the magazine when the magazine is fully inserted into the magazine well for coupling to and retaining the fully inserted magazine within the magazine well and engaging the magazine therein for supplying the firearm with ammunition; 
the magazine release button, when depressed, overcomes the spring and retracts the primary latch from the keeper on the magazine well for disengaging the magazine catch from the magazine and 
wherein the improvement comprises the magazine catch further including: 
a secondary latch which protrudes from the primary latch, ; the secondary latch being mechanically coupled to the magazine release button to allow for retracting the secondary latch from the magazine well, 
the secondary latch couples and retains fully to the firearm which would allow for supplying ammunition to the firearm; 
the magazine release button, when depressed, overcomes the spring and retracts said secondary latch from the keeper on the magazine well for disengaging the magazine catch from the magazine 

Claim 2 is amended to read as follows:
2. A method for engaging a magazine to a firearm for providing the firearm with ammunition without unintentionally dropping the magazine due to incomplete insertion, the method comprising: 
Step A: inserting the magazine into a magazine well of the firearm until a magazine keeper on the magazine is engaged by a secondary latch which protrudes from a primary latch of a magazine catch within the firearm for securing the magazine in the magazine well of the firearm, without engaging the magazine fully to the firearm for providing ammunition; and then 
Step B: continuing to insert the magazine into the magazine well of the firearm until the magazine keeper on the magazine is engaged by the primary latch of the magazine catch within the firearm magazine well for further securing the magazine in the magazine well of to the firearm, 
whereby the engagement of the secondary latch to the magazine keeper in said Step A prevents the 

Reasons for Allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an improvement for a firearm with a magazine well for receiving a magazine, the firearm having a magazine catch which engages a keeper structure of the magazine and the improvement comprising a secondary latch which protrudes from a primary latch of the magazine catch such that the secondary latch engages the magazine keeper when the magazine is less than fully inserted into the magazine well in order to prevent unintentional dropping of the magazine from the magazine well and ammunition is not supplied to the firearm and the primary latch engaging the magazine keeper when the magazine is fully inserted such that ammunition can be supplied to the firearm.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641